DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 1/30/19 in which claims 1-18 are pending.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-4, 6-10, 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2019/0014124 to Reddy et al.

a. 	As per claim 1, Reddy et al teaches a method of operating a software-defined network (SDN) controller located in a decentralized SDN including a plurality of SDN switches and a plurality of SDN controllers (See paragraph [0014, 0032]), the method comprising: receiving a transaction including network event information from at least one SDN switch of the plurality of 

b. 	As per claim 13, Reddy et al teaches a software-defined network (SDN) controller located in a decentralized SDN including a plurality of SDN switches and a plurality of SDN controllers (See paragraph [0014, 0032]), the SDN controller comprising: a processor; and a memory storing at least one command which is executed through the processor (See paragraph [0055]), wherein the at least one command is executed to: receive a transaction including network event information from at least one SDN switch of the plurality of SDN switches (See paragraph [0010], generates blockchain transactions that append network status updates to the blockchain during the specific time period); determine a block generation entity with at least one other SDN controller based on a consensus algorithm (See paragraph [0017, 0020]); and when the SDN controller is determined as the block generation entity, generate a 19022112.0055 block including the transaction and propagate the block to the at least one other SDN controller and the plurality of SDN switches (See paragraph [0036-0037]).  

c. 	As per claims 2 and 14, Reddy et al teaches the claimed invention as described above.  Furthermore, Reddy et al teaches further comprising when the SDN controller is not determined as the block generation entity, receiving a block including the transaction (See paragraph [0036-0037]).  

d. 	As per claim 3, Reddy et al teaches the claimed invention as described above.  Furthermore, Reddy et al teaches wherein the propagating of the generated block to the at least one other SDN controller and the plurality of SDN switches comprises propagating the generated block using either a broadcast technique or a multicast technique (Seer paragraph [0018, 0029 and 0052]).
  
e. 	As per claim 15, Reddy et al teaches the claimed invention as described above.  Furthermore, Reddy et al teaches wherein the at least one command is executed to propagate the generated block using either a broadcast technique or a multicast technique (See paragraph [0018, 0029 and 0052]).  

f. 	As per claims 6 and 18, Reddy et al teaches the claimed invention as described above.  Furthermore, Reddy et al teaches wherein the block further comprises at least one of network state information and a list of switch commands (See paragraph [0039]).  

g. 	As per claim 9, Reddy et al teaches a method of operating a software-defined network (SDN) switch located in a decentralized SDN including a plurality of SDN switches and a plurality of SDN controllers (See paragraph [0014, 0032]), the method comprising: when obtaining network event information, propagating a transaction including the network event information to the plurality of SDN controllers (See paragraph [0024]); receiving a block including the transaction and a flow table from any one of the plurality of SDN controllers (See 

h. 	As per claims 4, 10 and 16, Reddy et al teaches the claimed invention as described above.  Furthermore, Reddy et al teaches wherein the network event information comprises at least one of information about disconnection of a specific link, information about a flow table miss of a specific packet, and information about a timer event (See paragraph [0026-0027]).  

i. 	As per claims 7, Reddy et al teaches the claimed invention as described above.  Furthermore, Reddy et al teaches wherein the receiving of the transaction including the network event information from the at least one SDN switch of the plurality of SDN switches comprises generating a message based on the transaction through a controller proxy and receiving the network event information via the message (See paragraph [0046]).  

j. 	AS per claim 8, Reddy et al teaches wherein, when the SDN controller is determined as the block generation entity, the generating of the block including the transaction and the propagating of the generated block to the at least one other SDN controller and the plurality of SDN switches comprises generating the block based on a message including a flow table through a controller proxy and propagating the block to the at least one other SDN controller and the plurality of SDN switches (See paragraph [0046], the network device generates blockchain transactions that append network status updates to the blockchain during the specific time period).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0014124 to Reddy et al in view of U.S. Publication No. 2015/0009800 to Koponen et al.

a. 	As per claims 5 and 17, Reddy et al teaches the claimed invention of as described above.  However, Reddy et al fails to teach wherein the consensus algorithm comprises at least one of a sequential selection method, a random selection method, a method of selecting a 17022112.0055 leader, and proof of work.  
	Koponen et al teaches wherein the consensus algorithm comprises at least one of a sequential selection method, a random selection method, a method of selecting a 17022112.0055 leader, and proof of work (See paragraph [0051]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Koponen et al in the claimed invention of Reddy et al in order to perform the selection.

Allowable Subject Matter
6.	Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	U.S. Publication No. 2019/0065709 to Salomon teaches digital asset traceability and assurance using a distributed ledger.
	U.S. Publication No. 2019/0149429 to Stocker teaches a Software Defined Networking System.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DJENANE M BAYARD/Primary Examiner, Art Unit 2444